[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1815

                       DEBRA L. MORGAN,

                    Plaintiff, Appellant,

                              v.

           BOSTON REDEVELOPMENT AUTHORITY, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]                                                               

                                         

                            Before

                     Cyr, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Debra L. Morgan on brief pro se.                           
Rebecca J. Wilson, William  V. Hoch and Peabody &amp; Arnold on  brief                                                                    
for appellees.

                                         

                        March 19, 1997
                                         

          Per  Curiam.     Even assuming  appellant Debra  L.                                 

Morgan held a property interest in her position of employment

with the Boston Redevelopment  Authority, a careful review of

the  record and  the parties' briefs  on appeal  satisfies us

that the district court correctly ruled that Morgan failed to

demonstrate a trialworthy issue  as to whether the defendants

acted  arbitrarily  and   capriciously  in  terminating   her

employment.  We therefore affirm the judgment of the district

court in  this regard for  essentially the reasons  stated in

its Memorandum and Order, dated May 22, 1996.

          Affirmed.  See Local Rule 27.1.                                    

                             -2-